DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 02/01/2021 is acknowledged.  The traversal is on the ground(s) that the example “the product can be made by adding an aqueous solution of MgO, MgCl2, and Magnesium citrate into the stabilized slurry” does not constitute a materially different process.  This is not found persuasive because “the product can be made by adding an aqueous solution of MgO, MgCl2, and Magnesium citrate into the stabilized slurry” is a materially different process by virtue of being materially different from the process as claimed in the instant specification.
Applicant further argues that examination on the merits would not present a serious burden on the examiner. Examiner respectfully disagrees because the inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/01/2021.
Drawings
The drawings are objected to because the drawing refers to “Fig1”, but the application only contains one figure. Applications with only one figure should name that figure “Figure”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
Specification
The abstract of the disclosure is objected to because it is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised [0136] of the instant specification, providing a blank square character twice.
Appropriate correction is required.
Claim Objections
Claims 4 and 6 are objected to because of the following informalities:  claims 4 and 6 recite the phrase “dosage”. Applicant appears to be referring to an addition of a chemical to a compound with the term “dosage”. For the purposes of examination, the term “dosage” will be taken to mean “added amount” absent evidence to the contrary.  Appropriate correction is required.
Claims 2-14 are objected to because of the following informalities: claims 1-14 recite the phrase “According to claim 1 in this method” and should instead recite the phrase “The method according to claim 1”. Appropriate action is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation "sulfur-containing compound" in step (1).  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the heavy metals" in step (1).  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "stabilized slurry" in step (1).  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the aqueous solution of MgO and MgCl2" in step (2).  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "magnesium oxychloride slurry" in step (2).  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "magnesium oxychloride gel" in step (3).  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "magnesium oxychloride aggregate" in step (4).  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "metastable material" in step (4).  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the blended slurry" in step (4).  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "magnesium oxychloride aggregate" in step (5).  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the waterproof magnesium oxychloride refractory brick" in step (5).  There is insufficient antecedent basis for this limitation in the claim.  
Claim 5 recites limitations for stirring and homogenization times and temperatures for Claim 1, however, Claim 1 contains multiple stirring and homogenization steps. It is unclear which stirring and homogenization step Claim 5 is referring to. For the purposes of examination, Examiner will interpret Claim 5 to refer to the stirring and homogenization of step (1). 
Claim 6 is indefinite because it claims an addition of MgCl2 within an aqueous MgCl2 solution with components of MgCl2 and water which are not capable of adding up to 100%. The MgCl2 concentration within the aqueous solution of MgCl2 is stated as between 13%-16% of the fly ash dry mass, and the water content of the MgCl2 aqueous solution is stated as between 45%-55% of the fly ash dry mass; this only provides 58%-71% of the total mass of the aqueous MgCl2 solution. For the purposes of examination, the claim will be interpreted to mean “Wherein in step (2), relative to 100% fly ash dry mass, an addition is made 2 to provide 13%-16% MgCl2 by weight and 45%-55% water by weight to the slurry.” 
Claim 8 recites the limitation “wherein in steps (3), the condition of curing is ventilated, rainproof”. The limitation “ventilated” is a relative term which renders the claim indefinite.  The term "ventilated" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the term “ventilated” will be interpreted to mean an environment which is not explicitly within an air-tight unless further clarified by Applicant during the course of prosecution. 
Claim 8 recites the limitation “wherein in steps (3), the condition of curing is ventilated, rainproof”. The limitation “rainproof” is a relative term which renders the claim indefinite.  The term "rainproof" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the term “rainproof” will be interpreted to mean an environment which is not explicitly exposed to rain unless further clarified by Applicant during the course of prosecution. 
All claims not specifically addressed are rejected due to their dependency on an otherwise rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tianrun et al. (CN109160767 with reference to machine translation via EspaceNet, hereinafter referred to as Tianrun), and further in view of Hicks (Utilization of Coal Combustion By-Products and Green Materials for Production of Hydraulic Cement, hereinafter referred to as Hicks), Ulrich (US644953, hereinafter referred to as Ulrich), and Nanchang (CN108658569, with reference to machine translation via EspaceNet, hereinafter referred to as Nanchang).
Regarding Claim 1, Tainrun discloses a method of making waterproof magnesium oxychloride refractory brick by fly ash from municipal solid waste incineration (see Tianrun at [0019] from machine translation via EspaceNet, disclosing a modified magnesium oxychloride cementitious material which contains fly ash) includes the following steps: (1) sulfur-containing compound (see 2 during this process (Examiner notes that fly ash contains CaO as evidenced by the instant specification at least at [0005]. Examiner notes that CaO is turned to Ca(OH)2 in the present of water); (2) the aqueous solution of MgO and MgCl2 is added into the stabilized slurry which is obtained in the step (1) (see Tianrun at 2SiO3, water and magnesium oxychloride aggregate. However, Tianrun does teach the use of a calcium silicate gel to enhance the mechanical strength of the magnesium oxychloride cementing material (see Tianrun at [0034] from machine translation via EspaceNet). Tainrun also teaches that heavy metals added from waste materials within magnesium oxychloride bricks are a problem because of poor water resistance of the magnesium oxychloride brick (see Tainrun at [0005] from machine translation via EspaceNet). 
Ulrich is directed towards a process for manufacturing artificial stones resistant to rain and frost (see Ulrich at Col. 1, lines 8-15). Ulrich teaches an aqueous mix of MgO and MgCl2 (see Ulrich at Col. 1, lines 24-26). Ulrich teaches the magnesium oxychloride stones are pressed into shapes and hardened over time 
Nanchang is directed towards a magnesium oxychloride cement recycled aggregate concrete and a preparation method thereof (see Nanchang at [0002] from machine translation via EspaceNet). Nanchang discloses (4) the magnesium oxychloride gel in the step (3) is crushed to obtain magnesium oxychloride aggregate (see Nanchang at [0017] from machine translation via EspaceNet, disclosing the recycled fine aggregate and the recycled coarse aggregate are both obtained by crushing). 
Therefore, it would have been obvious to crush the magnesium oxychloride gel provided by Tianrun as taught by Nanchang and to recycle the crushed magnesium oxychloride material as aggregate in a waterproof magnesium oxychloride refractory brick as inert material as taught by Ulrich with a reasonable expectation of successfully crushing the magnesium oxychloride and recycling the aggregate in a final waterproof magnesium oxychloride refractory brick. 
Hicks is directed towards the use of coal combustion by-products for producing cement (see Hicks at the Title). Hicks teaches magnesium oxychloride cement has poor water resistance, and that various additives are being investigated to improve its water resistance (see Hicks at Page 206, section 2.5, first paragraph). Hicks teaches that the presence of accelerators such as fly ash, slag, and sewerage ash, in magnesium oxychloride cement increases the setting time making the long-term strength of the cement comparable to Portland cement (see Hicks at Page 207, fifth paragraph). Hicks teaches alkali activated fly ash is mainly composed of glassy alumina and silicate phases which can be activated by a concentrated aqueous alkali hydroxide (e.g., NaOH, KOH), alkali silicate (Na2SiO3), or a combination of these solutions (see Hicks at Page 194, section 2.1, first paragraph).
Therefore, it would have been obvious to modify the magnesium oxychloride aggregate of Tianrun, Nanchang, and Ulrich by mixing metastable material as fly ash as taught by Hicks, alkali metal hydroxide as taught by Hicks, Na2SiO3 as taught by Hicks, water as taught by Hicks and magnesium oxychloride aggregate as taught by Tianrun, Nanchang, and Ulrich with a reasonable expectation of successfully providing a magnesium oxychloride refractory brick with increased resistance to water as taught by Hicks. 
Tianrun does not explicitly disclose (6) the waterproof magnesium oxychloride refractory brick is obtained by curing and shaping the blended slurry 
Therefore, it would have been obvious to cure and shape the blended slurry obtained in step (5) to obtain a waterproof magnesium oxychloride refractory brick by curing and demolding the modified magnesium oxychloride refractory brick material taught by Tianrun, Nanchang, Ulrich, and Hicks as taught by Tianrun with a reasonable expectation of successfully curing and shaping the blended slurry into a final waterproof magnesium oxychloride refractory brick. 
Regarding Claim 4, Tainrun discloses the dosage of the sulfur-containing compound is 6% ~ 9% of fly ash dry mass. (see Tianrun at [0041] from machine translation via EspaceNet, disclosing the gelling modifier contains 20-22% sodium lauryl sulfate) and (see Tianrun at [0019], disclosing the magnesium oxychloride material contains 2.22-11.3% fly ash and 0.64-1.5% gelling modifier). Examiner notes that, when taking within these ranges the value of 1.5% gelling modifier, at 20% sodium lauryl sulfate, provides 0.3% sodium lauryl sulfate. When taking the fly ash at 3.33%, this provides a dosage of the sulfur-containing compound at 9% of the fly ash dry mass, which is within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding Claim 8, Tainrun discloses wherein in steps (3), the condition of curing is ventilated, rainproof and 20-25 °C (see Tianrun at [0028] from machine translation via EspaceNet, disclosing the curing step occurs at a temperature within 20-30 °C). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). Tainrun does not explicitly state that the environment is within an air-tight container and does not explicitly state the environment is exposed to rain, therefore Tainrun is considered to meet the limitations of being ventilated and rainproof unless further clarified by Applicant during the course of prosecution. 
Regarding claim 9, Tianrun discloses wherein in steps (3), the time of curing in mold is 2-4 days, and the time of the mold- opening curing is 3-5 days after curing in mold (see Tianrun at [0028]-[0029] from machine translation via EspaceNet, teaching an in-mold curing time of 12-24 hours and a demolded curing time of 7 days). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).
Regarding Claim 10, Nanchang teaches wherein in steps (4), the magnesium oxychloride gel is crushed to less than 4 meshes (particle size < 4.75mm) (see Nanchang at [0017] from machine translation via EspaceNet, disclosing the recycled fine aggregate and the recycled coarse aggregate are both obtained by 
Regarding Claim 11, Hicks teaches wherein in steps (5) the alkali metal hydroxides are NaOH or KOH (see Hicks at Page 194, section 2.1, first paragraph, teaching alkali activated fly ash is mainly composed of glassy alumina and silicate phases which can be activated by a concentrated aqueous alkali hydroxide (e.g., NaOH, KOH), alkali silicate (Na2SiO3), or a combination of these solutions). 
Regarding Claim 12, Ulrich teaches the metastable material is fly ash, blast furnace slag, or metakaolin (see Ulrich at Col. 2, lines 56-59, teaching the inert material may depend on the nature of the stone to be manufactured, and that earth, sand, slag, marble, wood, cork, and other wastes may be used). 
Conclusion
Although not relied upon to form the basis of a rejection, Applicant should be aware of Berg (US4820345, hereinafter referred to as Berg), Wu (US20130000520, hereinafter referred to as Wu), Hongtao (CN103979921 with reference to machine translation via EspaceNet, hereinafter referred to as Hongtao), and Chau (Influences of fly ash on magnesium oxychloride mortar, hereinafter referred to as Chau) while drafting a response to this office action. 
Berg is directed to a water and fire resistant building material consisting of a layered, shaped and hardened composition of one or more absorbent components, magnesia cement, chemically active fumed silica, alkali silicate, one or several inorganic fillers, one or several lignin sulphonates, eventually ethyl silicate, whereby the final product is built up of a two binder system, one consisting of fumed silica, alkali silicate and possibly magnesium oxide and the other consisting of magnesia cement and a lignin sulphonate salt (see Berg at the Abstract). 
Wu is directed to a hybrid magnesium cement composition (see Wu at the Abstract). Wu discloses a silica-containing compound is reacted with a hydroxide anion using a water glass reaction at relatively high reagent concentrations in a very basic pH regime defined by 3.7 wt. % anhydrous sodium hydroxide anion to form an aluminum silicate inorganic polymer. The silica-containing compounds include silicates known in the art to be wastes without many current use applications. Non-limiting examples of silicate-containing compounds include a municipal incineration ash (see Wu at [0043]). 
Hongtao is directed to a magnesium oxychloride wallboard with good water resistance (see Hongtao at [0009] from machine translation via EspaceNet). Hongtao discloses an example of a magnesium oxychloride wallboard made by mixing MgCl2, MgO, fly ash, and slag (see Hongtao at [0038] from machine translation via EspaceNet). Hongtao discloses the formula of the magnesium 
Chau is directed to the influence of fly ash on magnesium oxychloride mortar (see Chau at the Title). Chau teaches that the water resistance of the magnesium oxychloride mortars is dramatically boosted by the addition of an appropriate amount of fly ash (see Chau at Page 254, second paragraph). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/C.K.M./Examiner, Art Unit 1731